Citation Nr: 0012755	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, with depression and subjective joint pain 
(PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for arteriosclerotic 
cardiovascular disease, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to an increased rating for right elbow 
tendonitis, the major extremity, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to July 
1963 and from January 1964 to August 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anxiety and 
depression, nightmares, survivor guilt, flashbacks, 
complaints of memory deficits and some homicidal ideation and 
inability to function at times.

2.  The veteran has very frequent, prostrating attacks of 
migraine that are productive of severe economic 
inadaptability.  

3.  The veteran's arteriosclerotic heart disease, status post 
myocardial infarction, is manifested by dyspnea on walking 3 
blocks without angina.  

4.  The veteran's right elbow disorder is not manifested by 
complaints of recurrent pains affecting his grip with motion 
was from zero degrees extension to 145 degrees flexion, 
supination zero degrees to 85 degrees and pronation was from 
zero degrees to 80 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

1.  The criteria for a rating of 50 percent for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).  

3.  The criteria for a rating in excess of 30 percent for 
arteriosclerotic heart disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (effective prior to January 12, 1998), Diagnostic 
Code 7005 (1999).

4.  The criteria for a rating in excess of 10 percent for 
right elbow tendonitis, the major extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5207 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

A claim that a condition has become more severe is well-
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The veteran is in receipt of a total rating for compensation 
purposes based on individual unemployability.

I.  Factual Background

A special cardiovascular examination was conducted by VA in 
December 1995.  At that time, it was reported that the 
veteran had had congestive heart failure two years earlier, 
with symptoms including shortness of breath, orthopnea and 
paroxysmal nocturnal dyspnea.  A cardiac catheterization 
performed earlier showed arteriosclerosis of the coronary 
arteries.  He did not have angina and did not require 
nitroglycerin.  He currently took a diuretic medication as 
well as Digoxin.  He denied current symptoms of palpitations, 
orthopnea, or paroxysmal nocturnal dyspnea.  There was no 
history of rheumatic fever or hypertension.  

On clinical examination, the heart was not enlarged, rhythm 
was regular.  There was no evidence of a murmur, thrill, 
friction or rub.  Blood pressure was 120/80.  An EKG showed 
sinus Tachycardia.  The diagnosis was arteriosclerotic heart 
disease, coronary atherosclerosis, previous episode of 
congestive heart failure, compensated, class 2B.  

An examination was conducted by VA in November 1997.  At that 
time the veteran reported that he had not really had much 
change in his migraine disorder since his last evaluation.  
He described three to five attacks per month, with 
approximately 80 percent of these being incapacitating.  The 
pain was unilateral, usually on the right side.  It was 
frontotemporal in location.  He described throbbing pain with 
photophobia, phonophobia, nausea and sometimes vomiting.  The 
attacks lasted 16 to 18 hours.  He treated the attacks with 
Tylenol and sleep.  He last saw his primary care physician 
approximately two to three months ago.  He reported that he 
last worked three years earlier as a printer.  Neurologic 
examination was within normal limits.  

A VA psychiatric examination was conducted in November 1997.  
At that time, it was reported that the veteran took the 
medication Trazodone as well as a sleeping pill for treatment 
of his PTSD.  The examiner reviewed the veteran's medical 
history in detail.  On examination, the veteran was tense and 
periodically cried.  He complained of having depression, 
sleep problems, occasional nightmares, and dreams that he did 
not normally remember.  He related that he had had an 
increase in his symptomatology since the Gulf War in the 
early 1990s, although he had had problems prior to that time.  
He spent time on his farm, where both he and his mother have 
homes.  He did yard work and repairs, although some days he 
does not do well because of depression.  He stated that his 
hobby was reading.  He was not able to hunt anymore because 
he could not kill anything warm-blooded.  He did fish 
occasionally.  

The veteran stated that he socialized in a very limited way.  
He went to the VFW about once per month for meetings, but 
left when the business was over.  He did not socialize there.  
He went to the American Legion on occasion.  Crowds bothered 
him, he was very uncomfortable that he could not cover his 
back.  He sat with his back to the wall in restaurants.  He 
and his wife lived alone.  He slept about five hours per 
night, with the aid of medication.  He had nightmares of war, 
seeing red tracers and of being under attack, and would go 
months at a time having such a nightmare once or more per 
week, then several months without them.  He had a feeling of 
fear when he had a nightmare.  This caused a lot of anxiety.  
He had no hallucinations and no delusions.  

Regarding the veteran's PTSD symptomatology, the veteran 
stated that he was uncomfortable around Orientals, more so if 
they were Vietnamese.  He did not watch war movies, but could 
watch movies set in World War II.  Movies set in Vietnam 
bothered him and would make him uncomfortable.  He described 
two distinct flashbacks that had occurred, one on a humid day 
that reminded him of Vietnam and one upon smelling exhaust 
fumes where he thought that he was driving a flight line in 
Vietnam.  He came apart upon hearing the noise of a gunshot, 
saying that he jumped, his heart rate went up, and that 
several times he has "hit the floor."  Car backfires and 
fireworks on the 4th of July also bothered him.  He tried to 
avoid such noises.  He was also bothered by thunder and 
described an incident when he was scared by thunder while he 
was stationed in the Philippines.  

It was noted that the veteran had lost interest in things 
that he used to do before going to Vietnam.  He had given up 
hunting and other outdoor sports such as hiking.  He did not 
socialize with people and avoided things that reminded him of 
Vietnam.  He had guilt feelings and survivor guilt, 
particularly over the fact that the sister-ship to the 
aircraft in which he flew was shot down.  He stated that he 
was unable to visit the Vietnam Veterans Memorial and did not 
make close friends.  He had some intrusive thoughts on 
occasion and sought out counseling when this occurred.  After 
a counseling session, he would get depressed.  

On mental status evaluation, the veteran's dress and behavior 
were normal.  Speech was normal and he was cooperative.  Mood 
showed that he felt depressed most of the time, but he had 
better and worse days.  He stated that he did not plan much 
for the future, but just lived day-to-day.  He had crying 
spells that were triggered.  He was abstract on proverbs and 
thought processes were normal.  Memory was OK during the 
interview.  He stated that it varied.  He had a hard time 
remembering names.  He was well orientated to time, person 
and place.  He stated that he forgot where he was at times.  
He was quite alert.  There were no hallucinations, delusions 
or schizophrenic trends.  The examiner found depression and 
anxiety.  Insight was superficial.  Judgment was fair.  There 
was no suicidal ideation and no attempts.  Homicidal feelings 
were found, sometimes associated with anger and sometimes 
just a thought that crossed his mind.  

The impressions were PTSD and dysthymic disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45.  He commented that there were days where the 
veteran could not function at all and that the veteran had 
trouble socializing.  

The veteran's right elbow and cardiovascular system were also 
evaluated by VA in November 1997.  At that time, the veteran 
reported that he had recurrent problems with pain involving 
the right elbow since 1970.  He stated that this sometimes 
affected his grip.  He did not complain of swelling or 
impaired range of motion.  He had not had aspiration or 
injection of the joint.  He had not had surgery on the joint.  

An examination of the right elbow showed the elbow to be 
clinically normal.  There was no swelling or synovial 
membrane thickening.  Flexion was from zero degrees to 145 
degrees.  Supination was from zero degrees to 85 degrees.  
Pronation was from zero degrees to 80 degrees.  Grip was 
excellent in the right hand.  X-ray studies were normal.  The 
impression was tendinitis of the right elbow.  

Regarding the veteran's cardiovascular disease, it was noted 
that he had known atherosclerotic heart disease with an old 
history of infarction dating back to his time in the 
military.  This was described as a silent infarction.  He was 
currently taking the medication Digoxin.  He was not having 
angina.  He denied palpitations, orthopnea, or paroxysmal 
nocturnal dyspnea.  He had shortness of breath when he walked 
two to three blocks on level ground.  He had no history of 
hypertension.  An EKG study showed an inferior infarct of 
undetermined age.  The impression was atherosclerotic heart 
disease, coronary arteriosclerosis, compensated, Class II B.  

A VA cardiovascular examination was conducted in March 1998.  
At that time, it was reported that the veteran experienced a 
silent heart attack while on active duty.  Subsequent EKGs 
revealed heart damage.  He has a left anterior hemiblock.  
The veteran related that he did not have angina and did not 
take Nitroglycerin.  He stated that he had never had chest 
pain.  He apparently had gone into heart failure three years 
earlier and had taken Digoxin since that time.  In addition, 
he was taking a diuretic medication.  He had idiopathic 
paralysis of the right hemidiaphragm and slept with his bed 
elevated at 45 degrees.  He did not complain of paroxysmal 
nocturnal dyspnea.  If he walked at a normal pace on level 
ground, he could walk three blocks before noticing the onset 
of shortness of breath.  He also became short of breath on 
walking up one flight of stairs.  Apical impulse was at the 
mid-clavicular line in the fifth interspace.  Rhythm was 
regular.  There was no murmur, thrill or friction rub.  Blood 
pressure was 120/70.  

An EKG was normal.  A chest x-ray showed a calcified ghon 
complex on the left.  There was no evidence of active 
cardiopulmonary disease.  The impression was arteriosclerotic 
heart disease, previous myocardial infarction and left 
anterior hemiblock, compensated, with dyspnea at 7 METs.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

A.  PTSD

In a February 1992 rating action, the RO granted service 
connection for PTSD and assigned a 50 percent rating, which 
has remained in effect since that time.  

Diagnostic Code 9411 provided for the evaluation of PTSD.  A 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (1999).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

To summarize, the veteran's statements describing the 
symptoms associated with his PTSD are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). However, these statements must be viewed in 
conjunction with the objective medical evidence of record.

In this regard the recent VA examination showed that the 
veteran experienced anxiety and depression, nightmares, 
survivor guilt, and crying spells.  He also has flashbacks on 
occasion, and complaints of memory.  Additionally, his 
insight was superficial.  The VA examiner assigned a GAF of 
45 which is consistent with serious symptoms.  Furthermore, 
the examiner indicated that the were days when the veteran 
could not function at all.

After reviewing the current evidence, it is the Board's 
judgment that the degree of disability resulting from the 
PTSD satisfies the criteria for 70 percent.

However, this same evidence does not show that a 100 percent 
rating is warranted.  The recent VA examination showed no 
evidence of delusions or hallucinations.  The veteran was 
oriented and there was no impairment in speech.  Although he 
reported some memory problems his memory was described as OK 
during the interview.  According the criteria for a rating in 
excess is not demonstrated.

B.  Migraine Headaches

Diagnostic Code 8100 provides for the evaluation of migraine 
headaches.  When there are characteristic prostrating attacks 
occurring on an average of once a month of the last several 
months is rated as 30 percent disabling.  When very frequent, 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability will be rated as 
50 percent disabling.  This is the highest rating authorized 
under this Diagnostic Code.

The veteran reports that he has three to five migraine 
headache attacks per month, 80 percent of which are described 
as incapacitating.  The veteran's entitlement to a 50 percent 
rating for migraine rests on a determination whether two to 
four migraine headaches per month may be described as "very 
frequent."  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence is in equipoise, benefit of the doubt doctrine is 
applicable and all doubt is resolved in the veteran's favor.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As such, the Board finds that the degree of impairment 
resulting from the migraines more nearly approximates the 
criteria for very frequent migraine attacks.  Therefore, a 50 
percent rating is warranted per 38 C.F.R. § 4.7.  This is the 
highest rating permitted under this Diagnostic Code.  The 
Board notes that the veteran is in receipt of unemployability 
benefits.  

C.  Arteriosclerotic Heart Disease

In April 1995 the RO granted service connection for 
arteriosclerotic heart disease and assigned a 30 percent 
rating which has remained in effect since that time.  

It is noted that, effective on January 12, 1998, the 
regulations relating to the criteria for evaluating 
arteriosclerotic heart disease were amended.  The veteran's 
current appeal is taken from a rating action dated in 
December 1997.  Where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board will, therefore, evaluate 
the veteran's heart disease under both sets of rating 
criteria and determine whether one is more favorable the 
veteran, thus rendering him entitled to an increased award.  

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease after 6 months following acute illness from 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attacks, when ordinary manual labor is 
feasible.  A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
when more than light manual labor is not feasible.  During 
and for 6 months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc., a 100 
percent rating is warranted.  After 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, a 100 percent rating is warranted.  Authentic 
myocardial insufficiency with arteriosclerosis may be 
substituted for occlusion in these evaluation criteria.  
38 C.F.R. § 4.104, Code 7005 (effective prior to January 12, 
1998).  

With documented coronary artery disease resulting in chronic 
congestive heart failure, or work load of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is warranted.  
With more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent rating 
is warranted.  With a workload greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray, a 30 
percent rating is warranted.  38 C.F.R. § 4.104, Code 7005 
(1999) (effective January 12, 1998).

To summarize, the November 1997 VA examination showedthat the 
veteran reported shortness of breath after walking three 
blocks.  However, he reported no angina, palpitations, 
orthopnea, or paroxysmal nocturnal dyspnea.  Additional, the
March 1998 examination showed that the veteran did not have 
angina or chest pain.   His episode of congestive heart 
failure occurred several years earlier. He had no complaints 
of paroxysmal nocturnal dyspnea and there were no murmurs, 
thrills or friction rubs on examination.  Although the 
November 1997 EKG showed an inferior infarct of undetermined 
age, the March 1998 EKG was normal.  Additionally the chest 
x-rays showed no active cardiopulmonary disease.

The evidence shows that the current findings and symptoms are 
consistent with the 30 percent rating in effect.  The 
criteria for a 60 percent rating under the old or revised 
rating criteria have not been met.  Accordingly, entitlement 
to an increased rating is not warranted. 

D.  Right Elbow Tendonitis

In December 1990 the RO granted service connection for 
tendonitis of the right elbow, the major extremity, and 
assigned a 10 percent rating under Diagnostic Codes 5204, 
5207.  The 10 percent rating has remained in effect since 
that time.  

Tenosynovitis is to be rated on limitation of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For flexion of the forearm limited to 100 degrees, a 10 
percent rating is warranted for a major extremity; flexion 
limited to 90 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5206.  

For extension of the forearm limited to 45 or 60 degrees, a 
10 percent rating is warranted for a major extremity; 
extension limited to 75 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5207.  

Limitation of pronation, with motion lost beyond the last 
quarter arc where the hand does not approach full pronation 
warrants a 20 percent rating.  Limitation of supination, to 
30 degrees or less, warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5213.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees. 38 C.F.R. § 4.71, Plate I.

To summarize, the November 1997 VA examination showed that 
the veteran reported recurrent pain in the right elbow, which 
sometimes affected his grip.  However, the examination showed 
no swelling or synovial membrane thickening.  There was no 
significant impairment in the range of motion or grip.  X-
rays were also normal.  Accordingly, it is the Board's 
judgment that the degree of impairment resulting from the 
right elbow disability does not satisfy the criteria for a 
higher rating.  Furthermore, the Board is satisfied that the 
degree of functional impairment caused by pain is 
contemplated in the current rating.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  Accordingly, an 
increased rating is not warranted.  


ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted subject to the law and regulation governing the 
payment of monetary benefits.

Entitlement to an increased rating of 50 percent for migraine 
headaches is granted subject to the law and regulation 
governing the payment of monetary benefits.

Entitlement to an increased rating for arteriosclerotic heart 
disease is denied.  

Entitlement to an increased rating for right elbow tendonitis 
is denied.  


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

